
	

113 HR 1457 IH: Fiscal Instruction for a Vibrant Economy Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1457
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Farenthold
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that certain establishments of the Federal
		  Government shall submit to the Committees on Appropriations budget plans that
		  reflect a 5 percent reduction from the amount proposed for such an
		  establishment in the President’s budget submission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Instruction for a Vibrant
			 Economy Act or the FIVE Act.
		2.Reduced operating
			 budgets
			(a)SubmissionFor
			 fiscal year 2013, not later than 30 days after the date of enactment of this
			 Act, and for fiscal year 2014 and each subsequent fiscal year, not later than
			 30 days after the date on which the President submits to Congress the budget of
			 the United States Government under section 1105(a) of title 31, United States
			 Code, each establishment of the Federal Government listed under subsection (b)
			 shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate an operating budget (for the fiscal year covered
			 by the President’s most recent budget submission) that reflects a 5 percent
			 reduction from the amount requested for such establishment in such
			 submission.
			(b)Establishment of
			 the Federal GovernmentThe
			 establishments of the Federal Government to which this section applies are as
			 follows:
				(1)The Department of Agriculture.
				(2)The Department of
			 Commerce.
				(3)The Department of
			 Defense.
				(4)The Department of
			 Education.
				(5)The Department of
			 Energy.
				(6)The Department of
			 Health and Human Services.
				(7)The Department of
			 Homeland Security.
				(8)The Department of
			 Housing and Urban Development.
				(9)The Department of
			 the Interior.
				(10)The Department of
			 Justice.
				(11)The Department of
			 Labor.
				(12)The Department of
			 State and United States Agency for International Development.
				(13)The Department of
			 Transportation.
				(14)The Department of
			 the Treasury.
				(15)The Department of
			 Veterans Affairs.
				(16)The National
			 Aeronautics and Space Administration.
				(17)The National
			 Science Foundation.
				(18)Administrative
			 Office of the United States Courts.
				(19)Each agency
			 funded under the heading Executive Office of the President and Funds
			 Appropriated to the President in regular appropriations Acts.
				(20)The Federal
			 Communications Commission.
				(21)The General
			 Services Administration.
				(22)The Office of
			 Personnel Management.
				(23)The National
			 Archives and Records Administration.
				(24)The Securities
			 and Exchange Commission.
				(25)The Small
			 Business Administration.
				(26)The Environmental
			 Protection Agency.
				(27)The Indian Health
			 Service.
				(28)The Smithsonian
			 Institution.
				(29)The Social
			 Security Administration.
				(30)The Corporation
			 for National and Community Service.
				(31)The Corporation
			 for Public Broadcasting.
				(32)The Food and Drug
			 Administration.
				(33)The Commodity
			 Futures Trading Commission.
				(34)The Central
			 Intelligence Agency.
				(35)The National
			 Security Agency.
				(36)The National
			 Reconnaissance Office.
				(37)The Defense
			 Intelligence Agency.
				(38)The National
			 Geospatial Intelligence Agency.
				(39)The Office of the
			 Director of National Intelligence.
				
